                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

CEM EXPLORATIONS, LLC,                                 )
                                                       )
                               Plaintiff,              )
                                                       )       JUDGMENT IN A
v.                                                     )       CIVIL CASE
                                                       )       CASE NO. 5:19-CV-513-D
JOHN DOE,                                              )
                                                       )
                               Defendants.             )

Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff has failed to serve the
summons and complaint within 120 days of the filing of the complaint and has failed to effect
service of process by June 10, 2020. Pursuant to Rule 4(m) of the Federal Rules of Civil
Procedure, plaintiff's case is dismissed without prejudice.



This Judgment Filed and Entered on December 17, 2020, and Copies To:
Eric P. Stevens                                                (via CM/ECF electronic notification)



DATE:                                                  PETER A. MOORE, JR., CLERK
December 17, 2020                                              (By) /s/ Nicole Sellers
                                                               Deputy Clerk




            Case 5:19-cv-00513-D Document 11 Filed 12/17/20 Page 1 of 1
